

Exhibit 10.3
image01.jpg [image01.jpg]


Performance Share Award






DATE: February __, 2020


TO: «Name»


Here are the details for your Performance Share Award:


         The Performance Period is the three-year period -   2020 - 2022
         Your target Performance Share Award at the 100% level -   « # of
Shares» Shares




The actual Performance Shares to be paid to you, if any, will be derived from
the Performance Share Payout Table included in this Award agreement.


Your Performance Share Award is subject to all the terms and provisions of the
Dover Corporation ("Dover") 2012 Equity and Cash Incentive Plan ("Plan"), which
terms and provisions are expressly incorporated into and made a part of the
Award as if set forth in full herein.  Capitalized terms used but not defined
herein have the meanings ascribed to them in the Plan. A copy of the Plan can be
found at www.dovercorporation.com, in the Investor Information area, under SEC
Filings, in the Proxy Statement filed on March 19, 2012, Appendix A. 
In addition, your Performance Share Award is subject to the following: 
1.      Within two and one-half months following the end of the Performance
Period, Dover will issue you Common Stock based on Dover’s TSR Ranking, as set
forth in the Performance Share Payout Table included in this Award agreement,
and if the other conditions of your Performance Share Award are satisfied. For
any Section 16 Person, Dover shall issue shares of Common Stock for the vested
Performance Share Award less applicable tax withholding.


2.       A summary of the components of the Dover’s TSR Ranking is set forth in
the Definitions Section included in this Award agreement.


3.      In no event will the performance payout to any one individual exceed
500,000 shares of Common Stock for the Performance Period. 


4.      As a condition of receiving your Performance Share Award, you agree to
be bound by the terms and conditions of Dover’s Anti-hedging and Anti-pledging
Policy (which is part of Dover’s Securities Trading and Confidentiality Policy)
and by Dover’s Clawback Policy, as such policies may be in effect from time to
time.  The Anti-hedging and Anti-pledging Policy prohibits hedging or
pledging any Dover equity securities held by you or certain designees, whether
such Dover securities are, or have been, acquired under the Plan, another
compensation plan sponsored by Dover, or otherwise.  Please review the
Anti-hedging and Anti-pledging Policy to make sure that you are in compliance. 
You may obtain a copy of the current version of the Anti-hedging and
Anti-pledging Policy, and the Clawback Policy, by contacting the Benefits
Department at 630-541-1540. 


5.      For Non-US Employees, your Performance Share Award is subject to the
terms and conditions of the Addendum for Non-US Employees.
 
6.      Your Performance Share Award is not transferrable by you other than by
will or the laws of descent and distribution and in accordance with the
applicable terms and conditions of the Plan.



--------------------------------------------------------------------------------



DATE: February __, 2020
TO: «First_Name»


 
7.       Dover reserves the right to amend, modify, or terminate the Plan at any
time in its discretion without notice.




Performance Share Payout Table





Dover’s TSR Ranking for Performance PeriodPayout (% of target)90th Percentile or
above300%75th Percentile200%50th Percentile100%25th Percentile50%Below 25th
Percentile0%



If Dover’s TSR Ranking for the Performance Period is between two of the levels
set forth in the table above, the Payout percentage shall be determined using
linear interpolation. In the event Dover’s TSR for the Performance Period is
negative, the Payout percentage shall not exceed 100%.


Definitions


For purposes of this Award, the terms below have the following meanings:


Beginning Stock Price: The closing price of a share of stock, as reported in
transactions on the applicable stock exchange or market, on the trading day
immediately prior to the first trading day of the Performance Period.


Change in Stock Price: The Ending Stock Price minus the Beginning Stock Price.


TSR: (Change in Stock Price + Dividends Paid)/Beginning Stock Price


Dividends Paid: The total of all dividends paid on one share of stock during the
Performance Period, provided that dividends shall be treated as though they are
reinvested on the date the dividend is paid.


Ending Stock Price: The volume-weighted average closing price of a share of
stock, as reported in transactions on the applicable stock exchange or market,
during the last 30 trading days of the Performance Period.


Peer Group: The companies in the S&P 500 Industrials Sector; provided, that (i)
the Peer Group will not include any company that is not publicly traded (i.e.,
has no ticker symbol) at the end of the Performance Period; (ii) the performance
of the surviving entities will be used in the event there is a combination of
any of the Peer Group companies during the Performance Period; and (iii) no new
companies will be added to the Peer Group during the Performance Period
(including a company that is not a Peer Group member which acquires a member of
the Peer Group).  Notwithstanding the foregoing, the Dover Compensation
Committee may disregard any of these guidelines when evaluating changes in the
membership of the Peer Group during the Performance Period in any particular
situation, as it deems reasonable in the exercise of its discretion.


TSR Ranking: The percentage of companies in the Peer Group that have a lower TSR
for the Performance Period than Dover.















